Case 2:18-cv-12719-GAD-EAS ECF No. 38 filed 01/10/19        PageID.1027    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

Paul Weidman, et al,
                                              Case No. 18-cv-12719
                   Plaintiffs,
                                              Hon. Gershwin A. Drain
      v.
                                              Magistrate Judge Elizabeth A. Stafford
Ford Motor Company,

                   Defendant.

   MOTION FOR LEAVE TO WITHDRAW DENNIS A. LIENHARDT AS
            COUNSEL OF RECORD FOR PLAINTIFFS

      Pursuant to L.R. 83.25(b)(2), undersigned counsel respectfully moves for

leave to withdraw the appearance of Dennis A. Lienhardt as counsel of record in this

and all related matters on behalf of Plaintiffs in the above captioned action. As of

January 11, 2019, Mr. Lienhardt will no longer be with The Miller Law Firm, P.C.

      No substitution of counsel is necessary as Plaintiffs continue to be represented

by other attorneys of record from The Miller Law Firm, P.C.

Dated: January 10, 2019                Respectfully submitted,

                                       /s/ Sharon S. Almonrode_________
                                       Sharon S. Almonrode (P33938)
                                       THE MILLER LAW FIRM, P.C.
                                       950 W. University Dr., Ste. 300
                                       Rochester, MI 48307
                                       Tel: (248) 841-2200
                                       ssa@millerlawpc.com




                                        -1-
Case 2:18-cv-12719-GAD-EAS ECF No. 38 filed 01/10/19         PageID.1028     Page 2 of 2




                           CERTIFICATE OF SERVICE

      The undersigned herby certifies that on this 10th day of January, 2019, a copy

of the foregoing Motion for Leave to Withdraw Appearance as Counsel was

electronically filed with the Clerk of Court of the United states District Court for the

Eastern District of Michigan, using the CM/ECF system, which will send a Notice

of Electronic filing to all parties of record.



                                         /s/ Sharon S. Almonrode_________
                                         Sharon S. Almonrode (P33938)
                                         THE MILLER LAW FIRM, P.C.
                                         950 W. University Dr., Ste. 300
                                         Rochester, MI 48307
                                         Tel: (248) 841-2200
                                         ssa@millerlawpc.com




                                           -2-
